Citation Nr: 9916450	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for rheumatoid arthritis.  

Entitlement to service connection for residuals of a gunshot 
wound to the chest.  

Entitlement to service connection for degenerative joint 
disease of the left great toe.  

Entitlement to service connection for bronchial asthma.  

Entitlement to service connection for chronic obstructive 
pulmonary disease.  

Entitlement to service connection for fungus of the lungs.  

Entitlement to service connection for a heart disorder.  

Entitlement to service connection for a disorder manifested 
by impaired left-sided muscle control.  

Entitlement to service connection for a gastrointestinal 
disorder.  

Entitlement to service connection for residuals of malaria.  

Entitlement to service connection for a neuroma of the left 
foot.  

Entitlement to service connection for osteoporosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969 during which he served in the Republic of Vietnam from 
May 1967 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Phoenix, Arizona.  The 
veteran's original claim was received in October 1990.  He 
was accorded a personal hearing on his appeal at the RO in 
December 1991.  During the course of the appeal, by rating 
action in July 1992, service connection was granted for post-
traumatic stress disorder (PTSD, which has been rated 100 
percent disabling effective back to June 1993.  In May 1995, 
the Board remanded the case for additional medical records, 
if available, for clarification regarding additional claims 
that had not been adjudicated, for additional evidence and a 
special rating examination regarding the claim for service 
connection for residuals of exposure to Agent Orange, and for 
a VA rating examination in gastroenterology pursuant to his 
claim for service connection for a stomach disorder.  The 
heart disorder includes the cardiovascular disorders of 
essential hypertension, valvular dysfunction, rhythm 
irregularities and arteriosclerosis.  The stomach disorder 
has been more generally termed a gastrointestinal disorder to 
include all aspects of the claim, such as esophageal and 
duodenal disorders.  

Virtually all the disorders at issue are claimed as secondary 
to exposure to Agent Orange.  The veteran has claimed 
additional disorders, to include immune deficiency, a skin 
disorder and arthritis (other than rheumatoid arthritis) as 
secondary to this exposure, but service connection therefor, 
on an Agent Orange basis or otherwise, has not been 
adjudicated or otherwise prepared for appellate review.  
Therefore, the Board will consider only those disorders 
stated to be at issue with respect to the question of Agent 
Orange causation.  The other disorders so claimed are 
referred back to the RO for further appropriate action.  

By rating decision in September 1998, additional issues 
regarding clear and unmistakable error in prior rating 
actions on post-traumatic stress disorder (PTSD), an 
increased rating, currently, for PTSD, special monthly 
compensation (aid and attendance or housebound), and 
dependents' educational assistance were denied.  It was held 
that entitlement to a total compensation rating based on 
individual unemployability was rendered moot by the 100 
percent schedular rating assigned PTSD.   The veteran has 
until a year following notice of that determination (mailed 
on October 19, 1998), within which to file a notice of 
disagreement and initiate an appeal.  

The purposes of the Board's May 1995 remand have been met and 
the case has been returned for an appellate decision on the 
issues specified.  


FINDINGS OF FACT

1.  The claims for service connection for rheumatoid 
arthritis, residuals of a gunshot wound to the chest, fungus 
of the lungs, residuals of malaria, and osteoporosis, 
respectively, are without medical evidence of a current 
disability.  

2.  The claims for service connection for degenerative joint 
disease of the left great toe, bronchial asthma, chronic 
obstructive pulmonary disease, a heart disorder (to include 
essential hypertension, mitral valve prolapse, 
arteriosclerosis, and dysrhythmia), a disorder manifested by 
impaired left-sided muscle control, a gastrointestinal 
disorder (currently classified as irritable bowel syndrome), 
and neuroma of the left foot in postoperative status, 
respectively, are without medical evidence of a nexus between 
any current disability and any injury or disease during 
active service, to include Agent Orange exposure.  


CONCLUSION OF LAW

The claims for service connection for rheumatoid arthritis, 
residuals of a gunshot wound to the chest, degenerative joint 
disease of the left great toe, bronchial asthma, chronic 
obstructive pulmonary disease, fungus of the lungs, a heart 
disorder, a disorder manifested by impaired left-sided muscle 
control, a gastrointestinal disorder, residuals of malaria, a 
neuroma of the left foot, and osteoporosis, respectively, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran sustained a 
neck injury during training in August 1966 but an X-ray 
examination was termed negative.  There was excellent 
alignment of the cervical spine with no evident bony 
abnormality.  He was seen for a cough in November 1966 and 
treated with cough medicine.  In December 1966 he was seen 
after getting some soap in his mouth for diarrhea and some 
stomach pain.  In March 1968, he was treated for nausea, 
vomiting, cramps and diarrhea.  The impression was acute 
viral enteritis and possible mild staphylococcus food 
poisoning.  In October 1968, he reportedly fell off a track 
and twisted his left foot.  He complained of pain on walking.  
X-ray examination of the left foot was termed negative 
without fracture.  In January 1969, he reportedly dropped a 
tension bar on his left hand with possible fracture of the 
3rd finger.  X-ray examination showed no evidence of 
fracture.  In January 1969, he was briefed and cleared 
regarding malaria exposure in connection with his tour of 
duty in Vietnam.  The separation examination in February 1969 
showed that he had had pneumonia.  He indicated having or 
having had a history of head injury, a brace or back support 
that he had worn, reaction to serum, drugs or medicine, and a 
history of broken bones.  X-ray examination of the chest was 
termed negative.  Blood pressure was 130/74.  The clinical 
evaluations of the lungs, chest, heart, vascular system, 
abdomen, viscera, endocrine system, upper extremities, feet, 
lower extremities, spine, skin, and neurologic system were 
shown as normal.  

Service personnel records show that the veteran was in 
Vietnam from May 1967 to February 1969.  His duties were 
those of a track vehicle mechanic.  

John R. Pfeifer, M.D., reported in January 1980 that the 
veteran was seen for complaints of cold feet and foot and leg 
numbness.  He reportedly had a stressful job.  He described 
numbness from the great toes radiating up into the hips.  
Occasionally, when he was under greater stress, he 
experienced left arm and leg numbness.  He had had blood 
pressure of 150/130.  He also complained of aching and 
swelling in both legs.  A history of bronchitis was noted.  
He was shown to be 5 feet, 9 inches tall and to weigh 240 
pounds.  Blood pressure was 130/80.  The impressions included 
hypertension, meralgia paresthetica and arterial vasospasm.  
The doctor later expressed that the veteran's hypertension 
and vasospastic arterial disease were aggravated by stress.  
Dr. Pfeifer believed that they were primarily work-related 
and recommended that the veteran transfer to a department 
where there was less stress exposure in his work.  

Rudolf E. Wilhelm, M.D., reported in August 1981 that the 
veteran had been treated since February 1981 for extremely 
severe bronchial asthma (BA) with extreme sensitivity to 
house dust and molds.  He had had many serious attacks that 
were life-threatening.  In March 1982, Dr. Wilhelm stated 
that the veteran had a rather severe allergic problem for 
which he was maintained on maximal medication.  It had been 
determined that tobacco smoke triggered his respiratory 
symptoms.  

Records from the CIGNA Healthplan of Arizona, Inc., show that 
the veteran had a PFT that was within normal limits (WNL) in 
1984-1985, after he turned 36.  A chest X-ray report that 
noted a history of asthma showed normal heart and lungs.  

The veteran was hospitalized at Good Samaritan Medical Center 
in February 1985 for painful feet.  He had shoes with 
metatarsal bars.  He had been receiving podiatry treatment 
for the previous couple of months.  He was believed to have 
interdigital neuromas between he 2nd and 3rd toes of both 
feet.  He reportedly had sustained a shrapnel wound to the 
chest in 1969.  His past medical history also included 
pneumonia in 1955 and possible malaria in 1969.  He underwent 
excision of inter-digital neuroma between the second and 
third toes of both feet for inter-digital nerve compressions 
of both feet at those sites.  The diagnoses included inter-
digital neuromas between the 2nd and 3rd metatarsal heads of 
both feet.  

Records from the CIGNA Healthplan of Arizona, Inc., show that 
the veteran was seen for the first time in May 1985 for 
asthmatic bronchitis and chronic obstructive pulmonary 
disease (COPD) of about 5 years' duration, for which he took 
prednisone among other medications.  Asthmatic bronchitis 
reportedly started after nasal surgery for a deviated septum.  
History was also recorded of bilateral foot neuromas with 
chronic foot pain in postoperative status, pneumonia in 1955, 
probable malaria in 1969, and a shrapnel wound to the chest 
in 1969.  He was concerned about his use of prednisone and 
occasional breathing difficulty due to obesity.  The physical 
examination revealed diminished breath sounds with prolonged 
expiration.  There were no rales or wheezes.  The heart 
reportedly was regular with seemingly distant heart sounds.  
Blood pressure was 144/90.  The abdomen was termed obese with 
striae but no organomegaly and normal bowel sounds.  There 
was guaiac negative stool.  The extremities showed no pedal 
edema, cyanosis or clubbing.  Peripheral arterial pulsations 
were symmetrically equal.  The neurological findings were 
termed grossly normal.  

Walter O. Boswell Memorial Hospital, Inc., records dated in 
June 1985 show that the veteran was seen at the emergency 
room for complaints melena and abdominal pain.  He reportedly 
had longstanding asthma with superimposed fungal infection of 
the lungs.  He had a cushingoid appearance.  Rectal 
examination was negative with brown, guaiac negative stool.  
Gastroscopy performed because of complaints of abdominal pain 
showed no abnormalities.  The impression was healed ulcer.  

Records from the CIGNA Healthplan of Arizona, Inc., show an 
upper gastrointestinal (UGI) X-ray series of the veteran in 
June 1985.  The stomach distended well with barium and was 
normal.  The duodenal loop and bulb were normal.  The 
esophagus was normal in caliber and peristaltic activity.  A 
small sliding type hiatal hernia with gastroesophageal reflux 
was seen.   Distal esophageal thickening indicated reflux 
esophagitis.  Hiatal hernia with gastroesophageal reflux and 
esophagitis was the impression.  In August 1985, he was seen 
for hot and cold spells, dizziness, diarrhea, a stomach ache, 
muscle spasms, and a fever off and on.  He reportedly had had 
malaria before and was getting the same symptoms.  A history 
of malaria was noted.  He reportedly had been told that he 
had malaria in Vietnam but it was not confirmed.  The 
tympanic membranes, throat, nose sinuses, chest, lymph nodes, 
skin and temperature were normal.  The assessment was 
probably viral syndrome.  A complete blood count was 
scheduled to rule out occult bacterial infection.  
 
Walter O. Boswell Memorial Hospital, Inc., records dated in 
November 1985 show that the veteran had steroid dependent 
COPD with cushingoid syndrome, history of longstanding asthma 
controlled with cortisone, and history of a gastrointestinal 
bleed several years previously with no site found on 
endoscopy and a questionably healed ulcer.  History was 
recorded of asthma since 1980.  A consultant's opinion was 
that the veteran had recurrent duodenal ulcer, perhaps 
related to steroid therapy, that was causing outlet 
obstruction.  X-ray examination of the chest revealed no 
active cardiopulmonary disease.  Moderately severe gastritis 
involving the body and the antrum of the stomach with no 
discrete ulceration was revealed.  

Records from the CIGNA Healthplan of Arizona, Inc., show that 
the veteran was seen in December 1985 for complaints of 
headache, vomiting, fever and chills.  History was recorded 
of gall bladder surgery a month previously.  The examination 
showed the abdomen to be soft with the wound healing.  The 
impression was gastritis.  Also in December 1985, it was 
noted that he needed oxygen therapy at night while sleeping 
(about 6 hours a day).  X-ray examination of the chest was 
limited due to poor inspiratory effort, but showed clear-
appearing lungs and pleural space and normal-sized heart.  
Several old healed right mid-rib fractures were seen, 
laterally.  In 1986-1987, after he turned 38, a graded 
exercise tolerance test (GETT) was negative for ischemia, 
with a normal blood pressure response to exercise.  His 
complaints of chest tightness were associated with no 
electrocardiographic change.  

Records from the CIGNA Healthplan of Arizona, Inc., show that 
the veteran had COPD and asthmatic bronchitis in October 
1988.  In November 1988, he complained that he was sometimes 
dizzy whenever he turned his head and took Nitroglycerine 
sublingually for dull precordial pain that happened at work.  
A coronary angiogram reportedly done in September 1987 had 
revealed mitral valve prolapse (MVP).  The assessment was 
expressed as precordial stress possibly related to MVP.  In 
December 1989, he complained of precordial pain with 
numbness.  Osteoporosis was also assessed.  In February 1990, 
he was treated for tachycardia.  History was recorded of 
angina and steroid dependent asthma.  He had noted that his 
heart rate was more rapid than normal.  An electrocardiogram 
showed mild sinus tachycardia.  The assessment was a bout of 
supraventricular tachycardia secondary to not taking his 
Calan, with the underlying tendency being MVP and asthma.  A 
chest X-ray in March 1990 showed clear lungs and a slightly 
enlarged heart.  The impression was no radiologic evidence of 
active cardiopulmonary disease.  

Records from Good Samaritan Regional Medical Center show that 
the veteran was admitted in March 1990 for numbness and 
weakness in the left arm, primarily.  He reported episodes of 
this over the previous week.  He recalled similar episodes 
several years previously which had affected the entire left 
side, which reportedly had been caused in a fall.  At that 
time carotid Doppler studies had revealed moderate stenosis 
of the right carotid artery.  He had also complained of a 
flutter and had been wearing a portable monitor for four 
years.  He experienced the flutter every month or so.  His 
past medical history was detailed to include dysrhythmias of 
atrial flutter for many years; angina attributed to MVP, as 
diagnosed by coronary catheterization in the early 1980's; 
asthma diagnosed in 1979 for which he took prednisone; 
several UGI bleeding episodes presenting as dark, tarry 
stools and thought to be related to non-steroid/anti-
inflammatory drugs and prednisone use, and for which he took 
cimetidine; transient ischemic attacks that he stated first 
started in 1978 at the same time that carotid Doppler studies 
showed partial blocks on the right side; resected neuromas of 
both feet; and severe rheumatoid arthritis (RA) affecting the 
feet, hands and back for which he was on chronic prednisone 
therapy.  

The physical examination during hospitalization at Good 
Samaritan Regional Medical Center in March 1990 showed that 
the veteran was 5 feet 10 inches tall and weighed 246 pounds.  
There was diffuse lower abdominal tenderness without guarding 
or rebound.  There was some evidence of RA with slight ulnar 
deviation of the wrists and some synovial thickening in the 
proximal interphalangeal and distal interphalangeal joints.  
The assessment indicated that he had had several episodes of 
weakness and numbness of the left side with slurred speech in 
the past several weeks, which would indicate posterior 
circulation insufficiency, if it was a vascular process.  It 
was doubted that his symptoms were of a cardiac etiology.  He 
was placed on one aspirin a day on the assumption that he had 
a transient ischemic attack with posterior circulation 
involvement and atherosclerotic disease.  BA was noted on 
Proventil and prednisone.  The history of UGI bleeding on 
Tagamet, with stools to be checked for occult blood, was 
recorded.  

Records from the CIGNA Healthplan of Arizona, Inc., show a 
PFT in July 1990 to the effect that baseline spirometric 
tests showed no significant abnormality.  The flow volume 
curve revealed no evidence of obstruction.  Both the total 
lung capacity and the differential capacity were WNL .  A 
chest X-ray in July 1990 showed both lungs fully expanded and 
free of infiltration or congestion.  The heart size was 
normal.  No active intrathoracic disease was suggested.  

On a VA examination in December 1990, the veteran complained 
of severe BA, fungus in the lungs from high humidity, worn-
out metatarsal bones, neuroma of the foot, degenerating 
osteoporosis of the spine, a cardiac condition, stomach 
problems, RA with connective tissue degeneration, and left 
side muscle control problems at various times.  He was shown 
to be 5 feet, 8 inches tall and to weigh 225 pounds.  MVP 
with cardiac arrhythmia on Calan and atrial flutter and 
transient ischemic attacks due to embolism to the brain, on 
Ecotrin were shown.  Blood pressure was 120/70.  He 
reportedly had a history of asthma but was not on any 
medication.  It was reported that he had had a shrapnel 
injury to the lower sternal area but there were no scars or 
residual problems.  Left trunk and abdominal surgical scars 
were attributed by him to repair of connective tissue 
degeneration.  He gave a history of peptic ulcer disease, 
diagnosed two years previously, and hyperacidity for which he 
was taking Tagamet.  A history of RA of the hands, feet and 
knees was recorded with full range of motion of all joints 
without deformity or enlargement.  Grip was normal.  There 
had been surgery on both feet for neuromas, and surgical 
scars were noted in the second interstitial space of each 
foot.  

The diagnoses on the VA examination in December 1990 were BA, 
claimed as a fungus infection in the lungs, without residual 
problems, and apparently inactive; worn-out metatarsal bones 
as per history with full range of motion but with no pain nor 
tenderness; cardiac arrhythmias and MVP diagnosed at Good 
Samaritan Medical Center when he had atrial flutter with a 
transient ischemic attack due to embolism of the blood clot 
to the brain, on Ecotrin and Calan; connective tissue 
degeneration for which he had surgery with scar noted on the 
left side of the abdomen; RA of the hands , feet and knees as 
described by the veteran but without bony or joint deformity, 
enlargement nor limitation of motion of any joint; left side 
muscle control problems without definite loss of muscle 
control; peptic ulcer disease diagnosed two years previously 
on Tagamet and a history of hyperacidity without pain or 
tenderness; and a gunshot wound described by the veteran as a 
shrapnel injury to the lower chest wall area, overlying the 
mid-sternal area, with no scar nor other residual.  

Additional findings on the VA examination in December 1990 
included results of a PTF that were WNL  with a diagnosis of 
normal pulmonary function.  An UGI X-ray series revealed a 
bowel gas pattern that was WNL  without definite mass, an 
esophagus with normal motility and peristaltic activity, 
esophagogastric function that was WNL , a stomach of normal 
shape and configuration with a normal mucosal pattern, good 
distensibility of the duodenal bulb with no deformity or 
ulcer; and a duodenal loop that showed a normal mucosal 
pattern and sweep.  The impression was normal double contrast 
UGI series.  X-ray examination of the knees revealed no 
significant bony or articular pathology.  X-ray examination 
of the feet revealed no significant bony or articular 
pathology with very early degenerative change involving the 
left first metatarsal-phalangeal joint and probably the 
interphalangeal articulation of the great toe and very 
minimal degenerative change involving the talo-navicular 
joints, bilaterally.  X-ray examination of the hands revealed 
no significant bony or articular pathology with a localized 
increased density in the head of the second metacarpal on the 
left side, having the appearance of a bone island.  X-ray 
examination of the chest showed no obvious active disease of 
the visualized lung and pleura.  The cardiac silhouette was 
not enlarged and the mediastinum was essentially 
unremarkable.  Collagen vascular testing was negative.  

Samaritan Health Services records dated in March 1991 show 
that the veteran was seen at the emergency room with right-
sided chest pain, and difficulty breathing.  A history of 
asthma and possible fungus infection of the lungs was noted.  
He complained of shortness of breath, sharp right neck and 
right chest pain, and wanting to cough but unable to because 
of pain.  He also complained of fever and coughing productive 
yellow sputum.  There were decreased breath sounds on the 
right side.  X-ray revealed right mid-lung early infiltrate.  
The diagnosis was acute pneumonia with asthma and pulmonary 
disease.  

The veteran was hospitalized at Walter O. Boswell Memorial 
Hospital in March 1991 with diarrhea, leg cramps, and COPD.  
History was recorded of a shrapnel injury to the chest.  
Blood pressure, sitting, was 102/80.  Blood pressure, supine, 
was 122/90.  There was an occasional wheeze of the chest.  He 
had one loose bowel movement the day following admission, and 
then bowel movements became regular.  Stool was guaiac 
negative for blood.  Chest X-ray did not reveal any 
cardiopulmonary pathology.  A computerized tomogram of the 
chest revealed no significant abnormality.  The final 
diagnoses included COPD, arteriosclerotic heart disease 
(ASHD), MVP, cardiac dysrhythmia with atrial flutter, and 
chronic foot pain with status post bilateral neuroma 
resections.  

Jon Edwin Gelsey, M.D. reported in July 1991 that the veteran 
had applied for Social Security benefits secondary to 
prednisone-dependent severe BA and COPD.  He reportedly began 
to have significant pulmonary problems in 1979 and had been 
prednisone-dependent since 1981.  He took 5 milligrams of 
prednisone a day.  In the past he had had significant 
increases in prednisone doses for a variance of time, 
sometimes prolonged.  The result of chronic catabolic steroid 
administration was termed significant muscle and tendon 
weakness.  

Records from the CIGNA Healthplan of Arizona, Inc., show the 
diagnosis of ASHD with a history of angina, MVP, dysrhythmia 
and atrial flutter in August 1991.  

The veteran was hospitalized at Thunderbird Samaritan Medical 
Center in August 1991 with dizziness and left-sided weakness 
and paresthesias.  The symptoms resolved spontaneously.  His 
medical history included osteoporosis and peripheral 
neuropathy due to steroids.  The physical examination showed 
that the chest was clear to auscultation without crackles, 
rhonchi or wheezes.  The cardiovascular system showed no 
audible gallop, murmur, click or rub.  The abdomen was soft 
and nontender without organomegaly.  The nervous system 
showed that there was normal strength in both upper and lower 
extremities.  The sensory examination was essentially 
unremarkable.  Position sense was intact.   Extensive work-
up, including magnetic resonance imaging (MRI) of the brain, 
electroencephalogram (EEG), echocardiogram, and carotid 
noninvasive studies, were unremarkable. The echocardiogram 
showed that the mitral valve, left atrial chamber size, 
aorta, aortic valve, and right ventricular chamber size were 
normal.  There was evidence of dilatation of normal left 
ventricular function noted where the septum and the posterior 
walls had normal contraction.  Mild posterior pericardial 
effusion was noted.  Doppler study was essentially WNL .  
Carotid ultrasound study revealed an essentially normal right 
carotid artery, 10 percent stenosis of the left carotid bulb 
and vertebral arteries that were patent bilaterally.  MRI of 
the brain revealed no evidence of parenchymal hematoma or 
infarction and a prominent cisterna magna.  Laboratory test 
results remained stable.  He reportedly had been under 
emotional stress and the symptoms may have been anxiety-
related.  The discharge diagnosis was resolved left-sided 
paresthesia.  

Records from the CIGNA Healthplan of Arizona, Inc., show PFT 
results in September 1991 of no significant abnormality from 
baseline spirometry and no evidence of obstruction from the 
flow volume curve.  X-ray examination of the chest revealed 
mild chronic interstitial changes suggestive of COPD.  The 
heart was at the upper limits of normal in transverse 
diameter.  In October 1991, history was recorded that he had 
been exposed to Agent Orange in 1968 and apparently developed 
asthma in 1979.  A 7-year history of chronic reflux was 
noted.  

The veteran had a personal hearing before a hearing officer 
at the RO in December 1991.  He testified that he was 
prednisone dependent from severe BA and COPD.  Transcript 
(T.) at page 2 (2).  He recalled that he was near another 
soldier cleaning a loaded gun when it went off.  The shell 
reportedly ricocheted off the back door of an armored 
personnel carrier.  He reportedly was hit in the breast bone 
by resultant metal fragments.  He had pepper marks on his 
chest from the wounds.  A medic checked him out and put 
iodine on the wounds and told him that he was lucky.  This 
did not require hospitalization and there was no medical 
record of it.  He did not receive a Purple Heart for this.  
T. at 15-16.  He testified that he was told that he had had 
malaria while he was in Vietnam.  He recalled suffering from 
alternating hot and cold spells.  He felt that he had drunk 
contaminated water.  He felt that he had abdominal problems 
caused by gastritis.  T. at 16.  He recalled having bought 
and drunk a "coke" from a Vietnamese person which had been 
contaminated with battery acid.  He than had had abdominal 
cramps, pain, passed out and vomited everything.  He had not 
been evacuated to the rear.  He testified that his lung 
condition, muscle control problems, a heart condition, and 
osteoporosis resulted from his exposure to Agent Orange.  He 
specified the lung conditions to include COPD and BA.  T. at 
17.  He specified the need for oxygen, an accelerated heart 
rate, ASHD, angina, MVP, osteoporosis, atrial flutter, and 
gastrointestinal bleeding.  T. at 18-19.  He testified that 
he also had neuromas of the feet and RA due to Agent Orange 
exposure.  T. at 19.  

Jon Edwin Gelsey, M.D., reported in January 1992 that the 
veteran was not able to work due to prednisone dependence, 
severe BA and COPD.  Significant pulmonary problems 
reportedly began in 1979 and he had been prednisone dependent 
since 1981.  The result of chronic catabolic steroid 
administration reportedly was significant muscle and tendon 
weakness and osteoporosis.  It was expressed that 
deterioration of his overall physical status would not only 
be due to chronic prednisone therapy but also to medical 
problems of severe BA and COPD.  

A PFT by VA in March 1992 showed that the forced vital 
capacity (FVC), forced expiratory volume in one second 
(FEV1), FEV1/FVC ratio and forced expiratory flow during the 
middle half of the FVC (FEF25-75%) were WNL .  It was 
concluded that the results were WNL.  The pulmonary function 
diagnosis was termed normal spirometry.  A Thallium Scan by 
VA in May 1992 to evaluate the history of angina and MVP was 
termed an essentially normal study.  

On a VA examination in June 1995, the veteran complained of 
having had frequent episodes of intermittent diarrhea since 
1975, 2-3 times per week, with watery stools.  The symptoms 
reportedly were aggravated by nervous stress and brought on 
by nervousness.  He reportedly had variable, vague abdominal 
discomfort in both flanks, variably related to episodes of 
diarrhea.  The physical examination revealed that he was 
anicteric.  Marked cushingoid faces were noted.  The lungs 
revealed some bilaterally decreased breath sounds.  Rectal 
examination and flexible sigmoidoscopy to 60 centimeters were 
WNL.  Laboratory studies including complete blood count, 
liver function tests, blood chemistries were all WNL.  
Multiple stool examinations were negative for ovum parasites, 
pathogens, fat and white cells.  Barium enema (BE), UGI 
series with small bowel follow through, and ultrasound of the 
abdomen were all WNL.  The UGI series with small bowel follow 
through showed the bowel gas pattern to be WNL.  There was no 
definite mass or organomegaly.  There were surgical clips in 
the right upper abdomen.  He swallowed the barium-water 
mixture without any difficulty.  The esophagus showed normal 
motility and peristaltic activity.  The esophagogastric 
region was WNL.  The stomach showed normal size, shape and 
configuration.  The duodenal bulb and duodenal loop showed no 
definite abnormality.  There was a normal transit time 
through the small bowel.  No definite abnormality was seen in 
the small bowel.  The impression was essentially normal upper 
GI and small bowel series.  He weighted 200 pounds.  He was 
not anemic, malnourished, nor nauseous.  The diagnostic 
impression was that there was no evidence of organic disease.  
His symptoms and negative findings were consistent with the 
diagnosis of irritable bowel syndrome.  There reportedly 
would have been no relationship between this and an episode 
of mild food poisoning which he may have experienced 30 years 
previously.  

On a VA Agent Orange examination in June 1995, it was stated 
that the veteran was indirectly exposed to Agent Orange 
during 1967 and 1968, having been in areas where Agent Orange 
was sprayed.  History reportedly included BA having developed 
in 1976, surgery for neuromas of the feet in 1985, and 
suspected fungal infection of the lungs.  He was found to 
have MVP in 1987.  In 1992, he sustained a myocardial 
infarction.  "Other" problems were chronic diarrhea, 
diverticulitis and suspected fungal infection of the lungs.  
He reportedly also had been found to have COPD.  

The VA Agent Orange physical examination in June 1995 
revealed well-healed abdominal surgical scars and no other 
abnormality of gait, movement, head, eyes, ears, nose, 
throat, neck, thyroid, pulse, respirations, blood pressure, 
heart, lungs, extremities, neurologic system, skin, lymph 
nodes nor mental status.  He was on 6 milligrams of 
prednisone daily, and Albuterol.  Homans sign was negative.  
He was not dyspneic and had no expiratory wheezing.  The 
final diagnoses included BA, postoperative neuroma of the 
feet, chronic diarrhea, suspected pulmonary infection of the 
lungs, and history of diverticulitis.  

On a VA oncology rating examination in July 1996, history was 
recorded that the veteran had been exposed to Agent Orange 
during active service in Vietnam.  The question reportedly 
was raised in the veteran's mind about peripheral neuropathy.  

A VA neurologic examination in September 1996 reflected a 
history of Agent Orange exposure, as well as exposure to 
diesel and fuel oil in Vietnam.  It was noted that the 
veteran had swallowed a pop-bottle of battery acid, but was 
stabilized from the reaction.  He reportedly had had a 
superficial chest wound by a stray bullet, and no other major 
injuries.  He reportedly had had numbness and tingling of the 
extremities suggesting a diagnosis of peripheral neuropathy.  
He complained of tingling of the thighs beginning in 1993, 
which changed to a burning sensation when he walked with a 
discomfort level of 7 out of ten.  This reportedly had been 
present for 3 years.  He complained of numbness of his hands 
starting in 1979.  Numbness reportedly had begun in all 
digits and did not conform to a specific nerve.  His hands 
reportedly hurt at a level of 2 out of 10.  He could not 
brush his teeth or eat unless he took Tylenol in the morning.  
He stated that foot discomfort had started slowly in 1993.  
There was tingling paresthesia of the feet.  He stated that 
he had had less foot pain since neuromas were excised; the 
neuroma symptoms reportedly had begun in 1979.  He reportedly 
wore sandals to minimize foot discomfort, which had begun in 
1987.  He described slight tingling of the feet with a 
discomfort level of 3 out of 10.  He stated that his lower 
extremities were strong with weakness of the upper 
extremities over the years of taking prednisone.  

The VA neurological examination in September 1996 also 
revealed that there was no distinct motor weakness.  He was 
able to stand on his toes and, somewhat, on his heels.  He 
had normal tone throughout, without sign of specific atrophy.  
There was normal position sense and slight loss of vibration 
sense in the toes.  Vibration was normal in the hands with 
moderate position sense loss.  His pin reaction was described 
as some difficulty perceiving dull to sharp in all digits.  
He had some pin response at the middle to upper arms and 
middle to upper thighs.  A distinct stocking or glove 
response was termed not easy to find.  Coordination testing 
showed a normal finger-to-nose test.  Tandem walking was 
normal, but for some titubation.  Electrodiagnostic testing 
showed that the right tibial, median and ulnar nerves and the 
left peroneal nerve had normal conduction velocities and 
motor distal latencies.  The right sural, median, ulnar and 
radial nerves and the left tibial and median nerves had 
normal sensory distal latencies.  The electromyogram was 
termed essentially normal with no denervation and no 
myopathy.  The electrical examination was termed normal with 
no neuropathy.  It was noted that there was no reliable 
electrical test for the lateral femoral cutaneous nerve.  The 
impressions were that the veteran had elements of peripheral 
nerve disease in the specified losses in vibratory sense, no 
perceived motor deficits, and sensation loss of the feet as 
specified.  

Legal Criteria

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation alone is not sufficient; the 
appellant must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, and 
has a disease listed in 38 C.F.R. § 3.309(e) (1998) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam Era.  "Service in the 
Republic of Vietnam" includes service in the waters off shore 
and service in other locations if the conditions of service 
involved duty or visitations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  38 
C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.307(a)(6)(ii) (1998) are met, even though there is no 
record of such disease during service provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancer 
(cancer of the lung, bronchus, larynx, or trachea), and soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma).  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

The diseases listed in 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) At, Pub. L. No. 98-542, Section 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 
1994).

VA regulations provide that diseases of allergic etiology, 
including bronchial asthma may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently. Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  38 
C.F.R. § 3.380 (1998).  

Where a veteran served continuously for 90 days or more 
during a period of war and arteriosclerosis, arthritis, 
cardiovascular-renal disease, including hypertension, 
endocarditis (all forms of valvular heart disease), 
myocarditis, organic disease of the nervous system, peptic 
ulcer disease (gastric or duodenal) and/or malaria becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Malaria is also subject to presumptive service 
connection if it becomes manifest to a degree of 10 percent 
or more at a time when standard accepted treatises indicate 
that the incubation period commenced during such service.  
The resultant disorders or diseases originating because of 
therapy administered in connection with a tropical disease 
such as malaria or as a preventative may also be service 
connected.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309.  

To be eligible for service connection for hypertension, a 
veteran must have current diastolic blood pressure readings 
which are "predominantly" over 100, and must have had 
diastolic blood pressure readings "predominantly" over 100 
during service or within the one-year presumptive period 
following service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a)(1) 
(West 1991); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).

In the case of Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 
1996), the Federal Circuit Court of Appeals determined that 
38 U.S.C.A. § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, but lightens the burden of a veteran who seeks 
benefits for an alleged service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  The following three step 
analysis was set forth by Collette: First, is there 
satisfactory lay or other evidence of incurrence or 
aggravation of such injury or disease?  (Every reasonable 
doubt is to be resolved in the veteran's favor in this 
regard.)  Second, is the evidence consistent with the 
circumstances, conditions, or hardships of such service?  (If 
these two inquires are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.)  Third, has the government met its burden of 
rebutting the presumption of service connection by clear and 
convincing evidence to the contrary?  

Clear and convincing evidence is an intermediate standard of 
proof between a reasonable doubt as applied in criminal cases 
and a fair preponderance of the evidence.  Caluza v. Brown, 7 
Vet. App. 498, 509 (1995)

Analysis

RA

The claim for service connection for RA with connective 
tissue degeneration is not found to be well grounded 
essentially because the veteran is not shown to have this 
disease.  The service medical records are unremarkable for 
any sign or symptom of rheumatoid arthritis.  The first 
notation of RA was during hospitalization in March 1990.  It 
was said to affect the hands, feet and back.  The related 
objective findings were slight ulnar deviation and some 
synovial thickening.  No concomitant laboratory tests 
confirmed RA.  The specified symptomatology were not linked 
to any prior event.  The VA examination later in 1990 showed 
no sign or symptom of RA.  Only a history of RA was recorded 
with completely normal joints shown.  The diagnosis was RA of 
the hands, feet and knees as described by the veteran, who is 
not competent to make such a diagnosis.  Additional X-ray 
findings of the joints did not support a diagnosis of RA.  
The current existence of RA has not been medically indicated.  
A review of the complete evidence shows that, even if the 
March 1990 symptoms were indicative of RA, they have not 
continued to be manifest, and even if there were medical 
evidence of current RA, there is no medical evidence of a 
link to any event or circumstance during active service.  
Similarly, RA is not a disease subject to induction from 
exposure to AO.  

A disorder manifested by connective tissue degeneration could 
not be related to RA because the later is not shown to exist.  
Nevertheless, the veteran has complained about connective 
tissue degeneration manifested by left-sided abdominal 
surgery on the VA examination in December 1990, but this was 
his first such complaint and no connective tissue disorder 
has been manifested.  The complete medical evidence does not 
show that any connective tissue disorder ever required 
surgery, abdominal or otherwise.  The abdominal surgery he 
has had was a cholecystectomy (gall bladder removal).  The VA 
diagnosis of connective tissue degeneration was simply and 
exclusively based on the veteran's reported history, and not 
on any clinical findings.  Connective tissue degeneration has 
not been demonstrated.  In short, such a disorder is not 
shown to be present and, like RA, cannot be the subject of a 
well grounded claim on this basis.  

Residuals, Chest Gunshot Wound

The claim for service connection for residuals of a gunshot 
wound to the chest is not well grounded because no current 
chest disability from such an injury is shown to be present.  
The complete service medical records show no sign or symptom 
of any gunshot wound to the chest.  There was no reported 
injury to the chest structures, to include the skin, from a 
shell fragment, or otherwise.  No residual of any such injury 
is current shown.  The first medical history of the chest 
wound during active service was recorded during 
hospitalization for other problems in February 1985.  No 
related finding was detected.  Several old healed mid-rib 
fractures on the right were first shown in December 1985, but 
they were not linked by the veteran or the examiner to any 
inservice event, such as a gunshot wound.  At his hearing, 
the veteran himself described a superficial chest wound from 
a fragment that ricocheted and that did not require any 
medical treatment or interruption in his duties.  This is not 
shown to have left any scar or other appreciable residual for 
the purpose of service connection, and the veteran has 
specified none.  Moreover, the VA examination in December 
1990, while noting the history of the claimed inservice chest 
wound, confirmed the absence of any scar or other residual 
problem.  There was no medical evidence of the claim chest 
trauma on physical and X-ray examination.  

In consideration of 38 U.S.C.A. § 1154 and Collette, the 
veteran's statement alone in connection with his active 
service in the Vietnam Conflict would be sufficient to 
establish the occurrence of a gunshot wound to the chest, as 
he describes.  The presumption of this having occurred may 
only be rebutted by clear and convincing evidence.  
Nevertheless, the Board finds that the complete medical 
record does provide the clear and convincing evidence 
sufficient to overcome the presumption, as least as far as 
the development of chronic disability from the claimed 
gunshot wound is concerned. 

Even if the were to have received a superficial shell 
fragment ricochet-type wound to the chest during active 
service, there is no current disability to service connect.  
Without current disability medically shown, the claim cannot 
be considered well grounded.  Under these circumstances, the 
appeal can only be denied.  

Degenerative Joint Disease, Left Great Toe

The service medical records show that the veteran sustained a 
left foot twisting-type injury in October 1968, but X-ray 
examination revealed no fracture and no other left foot 
disorder was described.  The separation examination was 
pertinently negative.  Degenerative joint disease of the left 
great toe has not been revealed, as a result of inservice 
injury or disease, or otherwise.  The VA examination in 
December 1990 reflected a notation of worn-out metatarsal 
bones and X-ray showed the initial finding of very early 
degenerative change of the metatarsal-phalangeal and 
interphalangeal joint of the left great toe.  No medical 
evidence was provided of any connection with injury, disease, 
event or circumstance of active service, nor would 
degenerative joint disease first shown more than 20 years 
following active service be consistent with the conditions, 
circumstances and hardships of his combat service in Vietnam.  
In any event, he does not relate the left great toe arthritis 
to any disease or injury during active service, except for a 
vague statement that arthritis resulted from his exposure to 
Agent Orange.  

The left great toe arthritis is not a disease that is 
recognized as due to Agent Orange exposure and, thus, the 
Board does not accept that this disease could have resulted 
from such exposure.  Unless the claimed disease is listed as 
potentially a consequence of exposure to Agent Orange, it may 
not be presumed that the claimant was exposed to Agent Orange 
during active service. Moreover, there is no medical evidence 
that left great toe arthritis first manifested so long 
following active service could reasonably be attributable to 
claimed Agent Orange exposure therein.  Accordingly, in light 
of the holding in McCartt v. West, 12 Vet. App. 164 (1999), 
the claim may not be considered well grounded with respect to 
the alleged connection between left great toe arthritis and 
Agent Orange exposure.  In essential terms, McCartt stands 
for the proposition that, without the requisite active 
service in Vietnam and the establishment of one of the listed 
diseases, it may not be presumed that a veteran is entitled 
to the in-service presumption of exposure to an herbicide 
agent, i.e., Agent Orange.  Without the establishment by 
competent evidence of inservice incurrence of disease or 
injury from which the left great toe arthritis is claimed to 
have resulted, the claim may not be considered well grounded.  
With respect to Agent Orange exposure, at least, under the 
holding in McCartt, such incurrence is not established.  

Otherwise, the claim may not be considered well grounded 
because there is no medical evidence that the left great toe 
arthritis is linked to any other disease, injury, event or 
circumstance of active service.  In the absence of a well 
grounded claim, the appeal on this issue must be denied.  

BA

The service medical records show that the veteran was treated 
for a cough in November 1966 and had a history of pneumonia 
noted on the separation examination, but there was no 
indication of BA during or until many years following active 
service.  Both chest X-ray and physical examination of the 
lungs at separation were negative for BA.  He did not show 
any sign or symptom of BA until 1981, on the basis of the 
complete medical evidence.  Extremely severe BA reportedly 
had been treated since January 1981, but this was about 10 
years following active service.  The earliest medical history 
for the treatment of BA was in 1979.  Neither inservice 
coughing nor the history of pneumonia reported during active 
service are medically implicated in the development of BA.  
There is no medical evidence linking BA to any respiratory 
disease or injury during active service.  He was shown to be 
extremely sensitive to house dust and molds, but such 
sensitivity was not identified during or until many years 
following active service.  It was indicated in 1982 that 
tobacco smoke triggered his respiratory symptoms.  In 1985, 
the etiology for BA was medically indicated to have been 
surgery for a deviated nasal septum, but this did not occur 
during active service.  Occasional breathing difficulty was 
also medically related to obesity, which was not an inservice 
malady.  

Since bronchial asthma was not manifested during active 
service, the criteria regarding service connection for 
diseases of allergic etiology under the provisions of 
38 C.F.R. § 3.380 do not apply.  Only a cough was shown 
during active service, and this was not identified as a 
manifestation of bronchial asthma, was not continuous, and 
was dissimilar from the manifestations of BA shown when it 
was first identified years following active duty.  

While the veteran contends that exposure to Agent Orange 
during active service resulted in BA, such is not a listed 
disease.  Since BA is not a disorder listed as potentially 
due to Agent Orange exposure, it is not established that he 
may be presumed to have been exposed to Agent Orange for the 
purpose of establishing service connection for BA.  As 
indicated above, there is no independent scientific evidence, 
or other competent evidence, that he was exposed to Agent 
Orange during active service.  Even if he were, there is no 
medical evidence in this case that would link BA first 
manifested years following active service and inservice 
exposure to Agent Orange.  In other words, claimed inservice 
exposure to Agent Orange may not be considered to have 
induced BA.  See McCartt.  

In the absence of medical evidence of incurrence during 
active service and in the absence of medical evidence of a 
linkage with any inservice disease or injury, the claim for 
service connection for BA is not considered well grounded.  
In the absence of a well grounded claim, the appeal must be 
denied.  

COPD

As previously noted, the service medical records indicated a 
cough and a medical history of pneumonia.  COPD was not shown 
during active service.  X-ray examination of the chest at 
separation was negative for any sign of COPD.  The cough had 
not continued and no residual lung disorder was shown.  
Active symptoms of pneumonia were not shown during active 
service.  Until May 1985, there were no manifestations of 
COPD.  PFT results and chest X-ray revealed earlier in 1984-
1985 were WNL.  The medical history recorded in May 1985 
indicated that COPD had arisen about 5 years previously.  
This would place its onset more than 10 years following 
active service.  An etiology for COPD was not medically 
indicated.  COPD has been treated with prednisone, apparently 
with success, as subsequent PFT's, chest X-rays, computerized 
tomogram and physical examination have shown no active 
manifestation of the disease.  In July 1991 Dr. Gelsey 
confirmed the history of significant pulmonary problems since 
1979 and prednisone dependence since 1981.  Since therapy 
began, the only X-ray evidence suggestive of the disease was 
recorded in September 1991; these were chronic interstitial 
changes.  Even then PFT results were normal and specifically 
showed no obstruction.  

Since COPD and the veteran's prednisone dependence have been 
repeatedly indicated in the medical evidence dated since 
1980, it may be assumed that the veteran does have COPD, even 
though the manifestations thereof are apparently minimal, at 
worst.  Nevertheless, this disease was not shown during or 
until many years following active service.  The claim that it 
was induced by exposure to Agent Orange during active service 
is not credible.  COPD is not a listed disorder that would be 
subject to causation by Agent Orange exposure.  As indicated 
above with respect to Agent Orange-type claims for 
degenerative joint disease of the left great toe and BA, 
without the claimed disease being on the list of disease 
potentially attributable to Agent Orange exposure, it may not 
be concluded that Agent Orange exposure was a disease or 
injury during active service that could have given rise to 
such a disorder.  

Otherwise, there is no medical linkage between current COPD, 
first manifested many years following active service, and any 
disease or injury during active service.  Accordingly, the 
claim therefor is not well grounded and may not be granted.  

Lung Fungus

There was no complaint, finding or diagnosis of fungus of the 
lungs during service, and such a disorder has not been 
clinically confirmed to be present, currently.  The veteran 
first related having this disorder in June 1985, which was 
described as superimposed on longstanding BA.  There was no 
history recorded at that time of any relationship with active 
service.  Moreover, an actual fungal infection of the lungs 
was not shown by any clinical finding.  The next complaint 
was registered on the VA examination in December 1990, at 
which time he stated that he suffered from a fungus infection 
of the lungs due to exposure to high humidity.  This 
apparently was a reference to the climate while he was on 
active duty in Vietnam, but no contemporaneous service 
medical record confirms this.  Even on physical and 
laboratory testing by VA in December 1990 failed to disclose 
a finding of any fungal infection of the lungs.  The 
diagnosis is consistent with no disability from  the claimed 
fungal infection of the lungs, as such was described as 
without residual problems and apparently inactive.  

Acute pneumonia for which the veteran was treated in March 
1991 was acute but not indicative of a fungus infection.  
Even if it were, it was not relatable to active service.  
Chest X-ray in March 1991 was pertinently negative.  PFT 
studies later in 1991 was essentially normal and chest X-ray 
showed only changes of COPD.  The subsequently dated clinical 
records, which included results of PFT, chest X-ray and 
physical examinations, disclosed no evidence of current or 
past fungal infection.  Even though there was a reportedly 
suspected pulmonary infection diagnosed on the VA Agent 
Orange examination in June 1995, the physical examination of 
the lungs at that time was normal.  

In the absence of current disability from fungus infection of 
the lungs, the claim for service connection therefor may not 
be considered well grounded and the appeal pertinent thereto 
must be denied.  

Heart Disorder

The veteran is not shown to have developed any cardiovascular 
problem during active service or prior to about 1980 when 
hypertension and arterial vasospasm were medically identified 
and related to work-related stress.  Blood pressure at that 
time was as high as 150/130, whereas blood pressure on the 
separation examination was 130/74.  The first elevated blood 
pressure reading, using the standards designated in Rabideau 
and under Diagnostic Code 7101, was recorded in 1980, more 
than 10 years following active service.  Hence, the complete 
medical evidence provides no basis for direct or presumptive 
service connection for hypertension.  

Chest X-ray in November 1985 and a GETT in 1986-1987 (after 
the veteran turned 38) are negative for any cardiovascular 
disease.  MVP was first revealed on a coronary angiogram in 
1987, more than 15 years following active service.  A history 
of angina was recorded in 1990.  Tachycardia was first shown 
in 1990, but this was ascribed to his not taking his Calan, 
with an underlying tendency from MVP and BA.  Chest X-ray 
showed heart enlargement for the first time in 1990.  
Stenosis of the right carotid artery was first shown by 
Doppler in 1990.  While a medical history at that time 
indicated dysrhythmias of atrial flutter for many years and 
angina attributed to MVP diagnosed by cardiac catheterization 
in the early 1980's, no such manifestation of cardiovascular 
disease was shown until 1987.  Even if such adverse 
cardiovascular abnormalities were shown at the earlier dates, 
they still would not have been manifested during or until 
many years following active service.  ASHD was first 
diagnosed in March 1991 with findings of mild posterior 
pericardial effusion and stenosis of the left carotid bulb 
shown in August 1991.  According to history presented on the 
Agent Orange examination by VA in 1995, he suffered a 
myocardial infarction in 1992.  That same examination 
revealed no abnormality regarding pulse, blood pressure, or 
heart.  No cardiovascular disorder was diagnosed.  

While the Board finds that there is sufficient medical 
evidence to establish the probable presence of the 
cardiovascular disorders at issue (hypertension, MVP, ASHD, 
and dysrhythmias), there is no medical linkage to any injury 
or disease during active service, to include claimed exposure 
to Agent Orange.  No cardiovascular disorder is among the 
listed disorders which could potentially be etiologically 
connected with Agent Orange exposure, and, accordingly, such 
exposure may not be presumed.  See McCartt.  Even if the 
veteran were to demonstrate such exposure during active 
service, there is no medical evidence of a linkage between 
such exposure and the inception of any of the cardiovascular 
disorders shown to be present.  No other disease or injury 
during active service is shown to have resulted in any 
cardiovascular disorder.  

In the absence of medical evidence of a nexus between the 
current cardiovascular disorders and an injury or disease 
during active service, the claims for service connection 
therefor is not well grounded and the appeal with respect 
thereto is denied.  

Left-Sided Muscle Impairment

While the veteran sustained left foot and left hand injuries 
during active service, no lasting disability such as any 
left-sided muscle impairment is shown to have resulted.  The 
injuries had short-lived and temporary residuals, which 
resolved completely without residual disability.  The 
pertinent X-ray examinations during active service were 
completely normal.  The separation examination disclosed no 
left-sided upper or lower extremity or foot abnormality.  The 
first postservice left-sided abnormality was medically 
reported by Dr. Pfeifer in January 1980 in the form of cold 
feet and foot and leg numbness induced by work-related 
stress.  When the stress was even greater, left arm and leg 
numbness reportedly resulted.  Meralgia paresthetica was 
among the impressions.  This disorder clearly arose more than 
10 years following active service and was medically 
considered to have resulted from the intercurrent factor of 
work-related stress.  Nevertheless, the clinical findings in 
May 1985 indicated no neurologic abnormality of the 
extremities.  The neurological findings generally were 
grossly normal.  

It was not until March 1990 when the veteran was hospitalized 
for numbness and weakness of the left upper extremity.  At 
that time he presented a history of similar episodes several 
years previously affecting the entire left side that had been 
caused in a fall.  He did not specify exactly when the fall 
occurred, but several years previously would not place it 
concurrent with active service, which had ended more than 20 
years previously.  Also, such episodes probably took place 
following the grossly normal neurologic findings in 1985, 
which would be consistent with them having occurred several 
years previously.  The medical assessment in 1990 was not 
certain, but the episodes of left-sided weakness and numbness 
with the added symptom of slurred speech were attributed to 
posterior circulation insufficiency, if it was a vascular.  A 
cardiac etiology for these symptomatology was medically 
doubted.  The VA examination in December 1990 recorded left 
side muscle control problems without definite loss of muscle 
control.  Pertinent X-rays were negative for any abnormality 
of the knees, feet, and hands.  

In July 1991, Dr. Gelsey pointed out the veteran's prednisone 
dependence from BA and COPD, and stated that prednisone could 
have induced significant muscle and tendon weakness.  If this 
were the explanation for the left-sided muscle impairment 
claimed, it would not be traceable to active service.  In the 
separate analyses regarding BA and COPD, it was pointed out 
and explained why neither of these disorders was considered 
to have had its inception, or to have been manifested, during 
or until many years following active service.  Dr. Gelsey's 
view was medically endorsed during hospitalization in August 
1991.  Left-sided weakness and paresthesia had resolved 
completely but peripheral neuropathy due to steroids was 
indicated.  Strength and sensory examinations as well as 
multiple tests, including pertinent MRI and EEG, were 
unremarkable but resolved left-sided paresthesia was the 
final diagnosis.  None of this symptomatology was medically 
related back to any inservice disease, injury, event or 
circumstance, or to any other occurrence prior to 1980, a 
period of time more than 10 years following active service.  

While acute and subacute peripheral neuropathy that becomes 
manifest to a specified degree within a year following 
inservice exposure to Agent Orange may be service connected 
on a presumptive basis, it is not shown that the veteran ever 
had, nor that he currently has, such a condition.  The VA 
neurologic examination in September 1996 revealed symptoms of 
numbness and tingling of the extremities which began as early 
as 1979 and as late as 1993.  The veteran stated that his 
upper extremities had weakened over the years he had taken 
prednisone, but that his lower extremities remained strong.  
This conformed to the earlier medical opinions that this 
weakness and numbness were steroid-induced, such having been 
taken in the treatment of postservice BA and COPD.  
Nevertheless, no distinct motor weakness nor atrophy was 
detected.  Even though electrodiagnostic and electromyogram 
testing was termed essentially normal with no neuropathy, the 
diagnosis was elements of peripheral nerve disease in losses 
in vibratory and sensation that were specified.  

Acute and subacute peripheral neuropathy listed as subject to 
causation by Agent Orange exposure is defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Such a disorder has never been 
medically indicated.  The veteran's peripheral nerve problem 
arose years following active service and is now manifested by 
vibratory and sensation anomalies on the latest VA neurologic 
examination.  Its etiology is medically confirmed to have 
been steroid use that began years following active service 
for maladies not related to such service.  Such cannot be 
realistically considered a listed disorder that is subject to 
causation by exposure to Agent Orange.  

Since the veteran's peripheral nerve anomaly is not a listed 
disease for Agent Orange purposes, it may not be presumed 
that inservice Agent Orange exposure occurred, and there is 
no independent scientific evidence that such exposure took 
place.  See McCartt.  Nevertheless, even if he were exposed 
to Agent Orange during active service, there is no medical 
evidence that would link his peripheral nerve dysfunction to 
such exposure.  Likewise, there is no medical nexus between 
the current peripheral nerve disorder and any disease or 
injury during active service.  In the absence of such a 
nexus, the claim cannot be considered well grounded, and the 
appeal with respect thereto is denied.  

Gastrointestinal Disorders

The service medical records show that the veteran was treated 
for acute viral enteritis and possible mild staphylococcus 
foot poisoning in March 1968 and this resolved without 
residual disability shown.  The gastrointestinal (abdomen and 
viscera) aspect of the separation examination was normal.  
The first postservice indication of gastrointestinal 
difficulty was in June 1985, when the veteran was evaluated 
for abdominal pain.  Stool was guaiac negative for blood, as 
it had been on an examination in May 1985.  Gastroscopy 
showed no stomach abnormality.  Even so, a healed ulcer was 
the impression.  Nevertheless, a UGI series ruled-out any 
evidence of peptic ulcer disease.  Hiatal hernia with 
gastroesophageal reflux was initially shown with no prior 
medical history.  Then, during hospitalization in November 
1985, gastrointestinal bleeding several years previously was 
recorded, but an endoscopy had been negative.  A consultant 
reported recurrent duodenal ulcer, perhaps related to steroid 
therapy, that was causing outlet obstruction.  Nevertheless, 
the findings indicated gastritis with no discrete 
ulcerations.  While a history of peptic ulcer disease was 
given on the VA examination in December 1990, there were no 
findings to support this history.  The impression from UGI 
series was normal with respect to the esophagus, 
esophagogastric function, stomach, duodenal bulb and duodenal 
loop.  A 7-year history of chronic reflux was recorded in 
October 1991, again without concomitant findings.  Similarly, 
there are no medical findings in support of the veteran's 
testimony regarding continuous abdominal problems since his 
inservice symptomatology in March 1968 nor his alleged 
gastrointestinal bleeding.  

The latest gastrointestinal work-up, by VA in June 1995, 
showed by UGI series, rectal examination and flexible 
sigmoidoscopy to 60 centimeters, stool examination, BE and 
abdominal ultrasound that there was no abnormality of the 
esophagus, esophagogastric region, stomach, duodenum, small 
bowel, rectum and colon to 60 centimeters were all WNL, with 
no evidence of any organic disease of the gastrointestinal 
system.  Nevertheless, an irritable bowel syndrome was found 
to be consistent with his symptomatology, primarily 
complaints of intermittent diarrhea brought on by 
nervousness, and negative findings.  The Board accepts this 
diagnosis on the basis of the medical evidence, but such has 
not been medically linked to the adverse gastrointestinal 
symptomatology during active service, or to any other disease 
or injury coincident with active service.  The examiner 
specified that there would have been no relationship between 
this diagnosis and the inservice episode of foot poisoning 30 
years previously.  

With respect to any potential Agent Orange etiology, the 
Board points out that irritable bowel syndrome is not a 
listed disease.  Hence, the presumption of inservice exposure 
to Agent Orange with respect thereto does not exist.  See 
McCartt.  Even if there were independent scientific evidence 
that the veteran was exposed to Agent Orange during active 
service, there would be no medical evidence of any connection 
between the current gastrointestinal disorder and such 
exposure.  Likewise, there is no medical nexus between 
irritable bowel syndrome and any injury or disease during 
active service.  In the absence of such a nexus, the claim 
cannot be considered well grounded and the appeal with 
respect thereto must be denied.  

Malaria Residuals

While the service medical records show that the veteran was 
screened and cleared with respect to the anti-malaria regimen 
for active duty personnel in Vietnam, there was no sign or 
symptom that he had actually contracted malaria.  The 
separation examination was pertinently negative.  The first 
postservice clinical reference to malaria was a reported 
history of malaria in 1969 recorded in May 1985.  No related 
symptomatology were described.  In August 1985, he was seen 
for symptoms suggestive of malaria and a history of malaria 
was recorded.  Nevertheless, it was stated that malaria in 
Vietnam could not be confirmed.  The physical examination in 
August 1985 showed no abnormality.  Probable viral syndrome 
was assessed.  A bacterial infection was a possibility to be 
ruled-out.  Malaria was not detected.  Later dated clinical 
records contain no medical evidence that he has or has ever 
had malaria or any residual therefrom.  In all the voluminous 
records of medical treatment over the years, no sign or 
symptom of malaria, to include any residual thereof, has been 
shown.  

Without current disability shown, even if the veteran were to 
have had malaria during active service, the claim for service 
connection therefor is not considered well grounded and the 
appeal with respect thereto must be denied.  

Left Foot Neuroma

While the veteran sustained a left foot injury during active 
service, no left foot abnormality, such as neuroma, was shown 
to have resulted.  The separation examination showed normal 
feet, and he did not complain otherwise at that time.  He is 
not shown to have had foot pain following active service 
until February 1985.  The hospital records at that time show 
that he had been received podiatry treatment for a couple of 
months for interdigital (2nd & 3rd toes) neuromas of both 
feet.  Apparently this condition had developed bilaterally.  
The neuromas were excised.  The pertinent disability 
currently is postoperative residuals of left foot neuroma.  
The later dated clinical records do not provide any medical 
history of left foot neuroma during or until many years 
following active service.  The residuals of interdigital 
scars from the surgery in 1985 have been reported.  Chronic 
foot pain has ensued.  

The complete clinical evidence does not show the presence of 
any left foot neuroma during or until many years following 
active service, or that such a disability entity resulted 
from any injury or disease during active service.  There has 
been no medical linkage between such an anomaly and any 
disease, injury, event or circumstance during active service.  

Left foot neuroma is not a listed disease that is subject to 
causation by Agent Orange exposure.  Without the presence of 
a "listed" disease, it may not be presumed that the veteran 
was exposed to Agent Orange during his Vietnam service for 
the purpose of service connection.  See McCartt.  Even if 
there were independent evidence showing inservice Agent 
Orange exposure, there would be no medical evidence that such 
a disorder were induced by such exposure.  Therefore, his 
claim for service connection for left foot neuroma as 
secondary to Agent Orange exposure is not tenable.  Since it 
is not otherwise shown that the left foot neuroma was present 
during active service or linked to any inservice disease or 
injury, the claim overall may not be considered well 
grounded, and the appeal with respect thereto must be denied.  

Osteoporosis

There is no inservice evidence that the veteran suffered from 
osteoporosis.  The inservice X-rays that were taken of the 
left foot, the left hand and the chest revealed no such 
condition.  Osteoporosis was not clinically indicated until 
December 1989, and even then there were no specific 
manifestations.  This condition was not later confirmed on 
repeated physical examinations in 1990, 1991, despite the 
notation of a medical history of osteoporosis.  In 1992, Dr. 
Gelsey reported that the veteran's osteoporosis had resulted 
from prednisone use, but still no manifestation of the such a 
degenerative process was identified.  

Even if the veteran showed manifestations of osteoporosis, it 
would not be medically linked to any inservice disease or 
injury.  The current medical evidence shows no current 
disability from osteoporosis.  This disorder is not listed as 
subject to causation from exposure to Agent Orange, so it may 
not be presumed that he was exposed to Agent Orange during 
active service that resulted in such a disorder, even if it 
were manifested.  See McCartt.  If it were independently 
shown that he was exposed to Agent Orange during his Vietnam 
service, there still would be no medical evidence linking 
osteoporosis to such exposure.  Nevertheless, in the absence 
of current disability from osteoporosis, the claim of service 
connection therefor may not be considered well grounded, and 
the appeal with respect thereto must be denied.  


ORDER

The veteran not having submitted a well grounded claim, 
service connection for rheumatoid arthritis is denied.  

The veteran not having submitted a well grounded claim, 
service connection for residuals of a gunshot wound to the 
chest is denied.  

The veteran not having submitted a well grounded claim, 
service connection for degenerative joint disease of the left 
great toe is denied.  

The veteran not having submitted a well grounded claim, 
service connection for bronchial asthma is denied.  

The veteran not having submitted a well grounded claim, 
service connection for chronic obstructive pulmonary disease 
is denied.  

The veteran not having submitted a well grounded claim, 
service connection for fungus of the lungs is denied.  

The veteran not having submitted a well grounded claim, 
service connection for a heart disorder is denied.  

The veteran not having submitted a well grounded claim, 
service connection for a disorder manifested by impaired 
left-sided muscle control is denied.  

The veteran not having submitted a well grounded claim, 
service connection for a gastrointestinal disorder is denied.  

The veteran not having submitted a well grounded claim, 
service connection for residuals of malaria is denied.  

The veteran not having submitted a well grounded claim, 
service connection for a neuroma of the left foot is denied.  

The veteran not having submitted a well grounded claim, 
service connection for osteoporosis is denied.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

